          Case 1:13-cv-07789-LGS Document 1126 Filed 10/17/18 Page            USDC1SDNY
                                                                                     of 6
                                                                              DOCUMENT
                                                                              ELECTRONICALLY FILED
                                                                              DOC #:
                                                                              DATE FILED: 10/17/2018
                                 UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------ x
                                                      :
IN RE FOREIGN EXCHANGE                                :
BENCHMARK RATES ANTITRUST                             : No. 1:13-cv-07789-LGS
LITIGATION                                            :
                                                      :

                                                       :
                                                       :
                                                       :
------------------------------------------------------ x

        XXXXXXXXXXXX
        [PROPOSED] ORDER AUTHORIZING PAYMENTS FOR SETTLEMENT
            ADMINISTRATION EXPENSES FROM SETTLEMENT FUNDS
        Case 1:13-cv-07789-LGS Document 1126 Filed 10/17/18 Page 2 of 6



       WHEREAS, Class Plaintiffs have entered into and executed Stipulations and Agreements of

Settlement that are attached as Exhibits 1 to 9, Exhibits 1 to 5, and Exhibit 1 to the Declarations of

Christopher M. Burke and Michael D. Hausfeld in Support of Class Plaintiffs’ Motions for

Preliminary Approval of Settlement Agreements (ECF Nos. 481, 822, 877) (each a “Settlement

Agreement” and collectively, the “Settlement Agreements”) with Bank of America Corporation,

Bank of America, N.A., and Merrill Lynch, Pierce, Fenner & Smith Incorporated (“Bank of

America”); Barclays Bank PLC and Barclays Capital Inc. (“Barclays”); BNP Paribas Group, BNP

Paribas North America Inc., BNP Paribas Securities Corp., and BNP Prime Brokerage, Inc. (“BNP

Paribas”); Citigroup Inc., Citibank, N.A., Citicorp, and Citigroup Global Markets Inc. (“Citigroup”);

The Goldman Sachs Group, Inc. and Goldman, Sachs & Co. (“Goldman Sachs”); HSBC Holdings

PLC, HSBC Bank PLC, HSBC North America Holdings Inc., HSBC Bank USA, N.A., and HSBC

Securities (USA) Inc. (“HSBC”); JPMorgan Chase & Co. and JPMorgan Chase Bank, N.A.

(“JPMorgan”); The Royal Bank of Scotland Group PLC, The Royal Bank of Scotland PLC, and

RBS Securities, Inc. (“RBS”); UBS AG, UBS Group AG, and UBS Securities LLC (“UBS”); Bank

of Tokyo-Mitsubishi UFJ, Ltd. (“BTMU”); Morgan Stanley, Morgan Stanley & Co., LLC, and

Morgan Stanley & Co. International plc (“Morgan Stanley”); RBC Capital Markets LLC (“RBC”);

Société Générale (“Soc Gen”); Standard Chartered Bank (“Standard Chartered”); and Deutsche Bank

AG (“Deutsche Bank”) (collectively, the “Settling Defendants” and together with Class Plaintiffs,

the “Settling Parties”);

       WHEREAS, on December 15, 2015, September 8, 2017, and September 29, 2017, the Court

entered Orders Preliminarily Approving Settlements, Conditionally Certifying the Settlement

Classes, and Appointing Class Counsel and Class Representatives for the Settlement Classes (ECF

Nos. 536, 866, 882) (“Preliminary Approval Orders”);


                                                  1
        Case 1:13-cv-07789-LGS Document 1126 Filed 10/17/18 Page 3 of 6



        WHEREAS, pursuant to the Preliminary Approval Orders, an escrow account has been

established;

        WHEREAS, pursuant to the Settlement Agreements, settlement funds have been deposited

into the escrow account;

        WHEREAS, in the Preliminary Approval Orders, the Court ordered that all settlement funds

held in the escrow account are considered to be in custodia legis, and shall remain subject to the

jurisdiction of the Court, until such time as such funds shall be distributed pursuant to the Settlement

Agreements and further order(s) of the Court;

        WHEREAS, in the first Preliminary Approval Order, the Court ordered that all reasonable

expenses incurred in identifying and notifying potential Class Members as well as in administering

the Settlements (“Settlement Administration Expenses”) should be paid as set forth in the Settlement

Agreements up to the sum of $500,000 and that any such expenses in excess of $500,000 may be

paid only with the approval of the Court (ECF No. 536);

        WHEREAS, on December 11, 2015, Class Counsel submitted a letter describing the

compensation agreements and budgets for the Claims Administrator and Settlement Administrator

(ECF No. 531);

        WHEREAS, as set out in letters from Class Counsel, dated October 3, 2016 (ECF No. 670)

and November 2, 2016 (ECF No. 677), Class Plaintiffs have paid or incurred reasonable Settlement

Administration Expenses exceeding the sum of $500,000 authorized to be paid from the settlement

funds in the first Preliminary Approval Order and sought approval to pay up to an additional

$500,000 from the settlement funds to pay reasonable Settlement Administration Expenses;

        WHEREAS, on December 20, 2016, the Court entered an Order authorizing Class Counsel

to pay an additional $500,000 (for a total of $1,000,000) from the settlement funds for reasonable


                                                   2
        Case 1:13-cv-07789-LGS Document 1126 Filed 10/17/18 Page 4 of 6



Settlement Administration Expenses and that any such expenses in excess of this $1,000,000 may be

paid only with the approval of the Court (ECF No. 698);

       WHEREAS, as described in a letter from Class Counsel, dated April 28, 2017, Class

Plaintiffs have paid or incurred reasonable Settlement Administration Expenses exceeding the sum

of $1,000,000 and sought approval to pay up to an additional $1,500,000 from the settlement funds

for reasonable Settlement Administration Expenses (ECF No. 754);

       WHEREAS, on April 28, 2017, the Court entered an Order authorizing Class Counsel to pay

an additional $1,500,000 (for a total of $2,500,000) from the settlement funds for reasonable

Settlement Administration Expenses and that any such expenses in excess of this $2,500,000 may be

paid only with the approval of the Court (ECF No. 756);

       WHEREAS, in the second Preliminary Approval Order, dated September 8, 2017, the Court

authorized Class Counsel to pay an additional $500,000 (for a total of $3,000,000) from the

settlement funds for reasonable Settlement Administration Expenses and that such further expenses

may be paid only with the approval of the Court (ECF No. 866);

       WHEREAS, in the third Preliminary Approval Order, dated September 29, 2017, the Court

authorized Class Counsel to pay an additional $500,000 (for a total of $3,500,000) from the

settlement funds for reasonable Settlement Administration Expenses and that such further expenses

may be paid only with the approval of the Court (ECF No. 882);

       WHEREAS, as described in a letter from Class Counsel, dated January 17, 2018, Class

Plaintiffs have paid or incurred reasonable Settlement Administration Expenses exceeding the sum

of $3,500,000 and sought approval to pay up to an additional $3,000,000 from the settlement funds

for reasonable Settlement Administration Expenses (ECF No. 943);




                                               3
        Case 1:13-cv-07789-LGS Document 1126 Filed 10/17/18 Page 5 of 6



       WHEREAS, on January 18, 2018, the Court entered an Order authorizing Class Counsel to

pay an additional $3,000,000 (for a total of $6,500,000) from the settlement funds for reasonable

Settlement Administration Expenses and that any such expenses in excess of this $6,500,000 may be

paid only with the approval of the Court (ECF No. 756);

       WHEREAS, as described in a letter from Class Counsel, dated June 19, 2018, Class Plaintiffs

have paid or incurred reasonable Settlement Administration Expenses exceeding the sum of

$6,500,000 and sought approval to pay up to an additional $3,000,000 from the settlement funds for

reasonable Settlement Administration Expenses (ECF No. 1077);

       WHEREAS, on June 20, 2018, the Court entered an Order authorizing Class Counsel to pay

an additional $3,000,000 (for a total of $9,500,000) from the settlement funds for reasonable

Settlement Administration Expenses and that any such expenses in excess of this $9,500,000 may be

paid only with the approval of the Court (ECF No. 1078);

       WHEREAS, as described in a letter from Class Counsel, dated October 16, 2018, Class

Plaintiffs have paid or incurred reasonable Settlement Administration Expenses exceeding the sum

of $9,500,000 and seek approval to pay up to an additional $3,000,000 from the settlement funds for

reasonable Settlement Administration Expenses;

       NOW, THEREFORE, IT IS HEREBY ORDERED:

       1.      All terms in initial capitalization used in this Order shall have the same meanings as

set forth in the Settlement Agreements and the Preliminary Approval Orders, unless otherwise

defined herein.

       2.      The Court authorizes Class Counsel to pay up to an additional $3,000,000 (for a total

of $12,500,000) from the settlement funds for reasonable Settlement Administration Expenses.




                                                 4
        Case 1:13-cv-07789-LGS Document 1126 Filed 10/17/18 Page 6 of 6



       3.     Any such expenses in excess of this $12,500,000 may be paid from the settlement

funds only with the approval of the Court.

       IT IS SO ORDERED.


       October 17
DATED: _______________, 2018                 _________________________________________
                                             HON. LORNA G. SCHOFIELD
                                             UNITED STATES DISTRICT JUDGE




                                               5
